Citation Nr: 1115317	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  03-02 783A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from April 1988 to September 1990.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claim was remanded in February 2005 and May 2006.  A video conference hearing was held in January 2007 before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.

In March 2007, the Board denied the Veteran's claim for an initial rating in excess of 20 percent for his service-connected low back disorder, which was appealed to the United States Court of Appeals for Veterans Claims (Court).

In an order dated August 5, 2008, the Court vacated the Board's March 2007 decision, and remanded the case for additional development pursuant to the terms of a Joint Motion for Remand (JMR) of the Veteran and the Secretary of Veterans' Affairs (the Parties).  In December 2008, the Board remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development.  

In March 2010, the Board issued another decision in which it denied the Veteran's appeal.  He appealed that decision to the Court and in November 2010, the Court granted a JMR of the Parties, set aside the March 2010 Board decision, and remanded the matter to the Board for compliance with the instructions in the JMR.  

The Board notes that the Veteran's statements of record provide conflicting reasons for his unemployability.  On a factual basis, based on all records in this case, the Board does not find that the Veteran has reasonably raised a claim of entitlement to a total disability rating based upon individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  See also Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009) (the issue of entitlement to TDIU is not a free-standing claim which must be pled with specificity).

The Veteran is advised that, if he deems his unemployability to be due to service-connected low back disability, that he is free to raise a claim of entitlement to TDIU at any time.


FINDINGS OF FACT

The evidence does not show that the Veteran's back disability limits the forward flexion of his thoracolumbar spine to 30 degrees or less, results in severe limitation of lumbar spine motion, that there is favorable ankylosis of the entire thoracolumbar spine, that there is intervertebral disc syndrome (IVDS) with incapacitating episodes, or that there is any chronic neurologic manifestation of IVDS.  The evidence also does not show that the Veteran's disability is severe, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, or loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  Finally, the evidence does not reflect evidence of IVDS which is severely disabling with recurring attacks and intermittent relief.


CONCLUSION OF LAW

A rating in excess of 20 percent for a low back disorder is not warranted.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295 (2002); 38 C.F.R. § 4.71a, DCs 5299-5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based upon the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

The applicable rating criteria for IVDS were amended effective September 23, 2002.  67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002).  These changes were incorporated into subsequent changes to the rating criteria applicable to diseases and injuries of the spine under 38 C.F.R. § 4.71a, which are effective September 26, 2003. 68 Fed. Reg. 51,454 (Aug. 27, 2003)(codified at 38 C.F.R. part 4).

The amendments renumber the diagnostic codes and create a general rating formula for rating diseases and injuries of the spine.  If a law or regulation changes during the course of a claim or an appeal, the version more favorable to the Veteran will apply, to the extent permitted by any stated effective date in the amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  Because the amendments discussed above have a specified effective date without provision for retroactive application, they may not be applied prior to the effective date.  As of that effective date, the Board must apply whichever version of the rating criteria is more favorable to the Veteran.

The Board notes that the RO addressed the previous and amended criteria in its Supplemental Statements of the Case dated in February 2004 and October 2005.  Therefore, the Board may also consider these amendments without first determining whether doing so will be prejudicial to the Veteran.  Bernard v. Brown, 4. Vet. App. 384, 392-94 (1993).

Under the previous version of the rating criteria, in the initial January 2002 rating decision, the RO assigned a 20 percent rating under DC 5295 for lumbosacral strain.  38 C.F.R. § 4.71a (2003).

Thereafter, by an October 2005 rating decision, the RO recharacterized the Veteran's service connected low back disorder as 20 percent disabling under DCs 5299-5243, pertaining to IVDS.  DC 5299 is used to identify musculoskeletal system disabilities that are not specifically listed in the Schedule, but are rated by analogy to similar disabilities under the Schedule.  See 38 C.F.R. §§ 4.20, 4.27.

Under DC 5295, in effect before September 26, 2003, lumbosacral strain warrants a 20 percent evaluation when manifested by muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in the standing position.  The highest rating allowable under this diagnostic code, 40 percent, will be awarded with evidence of a listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 5295 (2003).

The Board notes that other diagnostic codes provide for a rating greater than 20 percent.  However, there is no evidence of vertebral fracture, ankylosis of the spine, or ankylosis of the lumbar spine to warrant consideration of DCs 5285, 5286, or 5289, respectively.  38 C.F.R. § 4.71a (2001); see Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if supported by explanation and evidence).

On this point, the Board observes that a February 2005 Board remand order requested a VA examiner to address whether the Veteran manifested ankylosis and, if so, whether such ankylosis was favorable or unfavorable.  VA defines ankylosis as fixation of a spinal segment.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).  The March 2005 VA examination did not specifically address this finding, and the Veteran failed to report for VA examination in February 2009.  However, the Veteran does not allege ankylosis, and no reasonable interpretation of the medical findings, as a whole could result in a finding of ankylosis in this case.  As such, a higher rating under the old or new criteria pertaining to ankylosis is not for consideration.  There is no rational foundation to remand this case to the RO on this basis.

Although the Veteran's service connected low back disorder has not been evaluated under limitation of lumbar spine motion, it is noted that under the provisions of DC 5292, in effect before September 26, 2003, the highest rating allowable pursuant to this diagnostic code, 40 percent, will be awarded upon evidence of severe limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, DC 5292 (2003).

Similarly, the former provisions of DC 5293, in effect before September 23, 2002, provide criteria for evaluating IVDS.  Under the former provisions of DC 5293, a 40 percent evaluation requires evidence of IVDS which is severely disabling with recurring attacks and intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (2002).

Under the revised provisions of DC 5293, in effect from September 23, 2002 to September 25, 2003, IVDS (preoperatively or postoperatively) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher rating.  38 C.F.R. § 4.71a, DC 5293 (2003).

Effective September 26, 2003, the rating criteria applicable to diseases and injuries of the spine under 38 C.F.R. § 4.71a were amended by VA.  These amendments include the changes made to the criteria used to evaluate IVDS, which had become effective in the previous year.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  The criteria for evaluating IVDS were essentially unchanged from the September 2002 revisions, except that the diagnostic code for IVDS was changed from 5293 to 5243.  38 C.F.R. § 4.71a, DC 5243.

Specifically, the September 2002 IVDS changes which were incorporated into the September 2003 amendments stipulate that IVDS (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.

The Formula for Rating IVDS Based on Incapacitating Episodes provides that evidence of incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months will be rated as 20 percent disabling.  A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  Note (1) to the Formula specifies that, for these purposes, an "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243 (in effect from September 26, 2003).

In addition, the amended regulations provide that DC 5235 (vertebral fracture or dislocation), DC 5236 (sacroiliac injury and weakness), DC 5237 (lumbosacral or cervical strain), DC 5238 (spinal stenosis), DC 5239 (spondylolisthesis or segmental instability), DC 5240 (ankylosing spondylitis), DC 5241 (spinal fusion), DC 5242 (degenerative arthritis of the spine) (see also, DC 5003), DC 5243 (IVDS) are evaluated under the general rating formula for diseases and injuries of the spine (unless IVDS is rated under the Formula for Rating IVDS Based on Incapacitating Episodes).

According to the General Rating Formula for Diseases and Injuries of the Spine, the disability is assessed with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  In pertinent part, a 40 percent rating is awarded when forward flexion of the thoracolumbar spine is 30 degrees or less or when there is favorable ankylosis of the entire thoracolumbar spine.  If there is unfavorable ankylosis of the entire thoracolumbar spine, a 50 percent rating is in order.  38 C.F.R. § 4.71a, DCs 5235-5243 (in effect from September 26, 2003).

Note (1) to the General Rating Formula for Diseases and Injuries of the Spine states that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, will be evaluated separately, under an appropriate diagnostic code.  Note (2) sets forth the normal ranges of motion for the spine for purposes of disability evaluation.  (See also Plate V).  Specifically, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, DCs 5235-5243 (in effect from September 26, 2003).

Under DC 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  For the purpose of rating disability from arthritis, the cervical vertebrae, dorsal vertebrae, and lumbar vertebrae are considered groups of minor joints, ratable on a parity with major joints.  38 C.F.R. § 4.45(f).  The lumbosacral articulation and both sacroiliac joints are considered to be a group of minor joints, ratable on disturbance of lumbar spine functions.  Id.

VA examination reports dated in December 2001, April 2003, and March 2005, as well as the January 2007 Travel Board hearing testimony, reflect the Veteran's complaints of constant low back pain, muscle spasm, and loss of motion.  On VA examination in December 2001, range of motion testing revealed forward flexion limited to 75 degrees due to pain, extension limited to 20 degrees due to pain, bilateral lateral flexion limited to 30 degrees due to pain, and bilateral rotation limited to 30 degrees due to pain.

On VA examination in April 2003, range of motion testing revealed forward flexion limited to 60 degrees due to pain, extension limited to 20 degrees due to pain, bilateral lateral flexion limited to 20 degrees due to pain, and bilateral rotation limited to 20 degrees due to pain.

On VA examination in March 2005, range of motion testing revealed forward flexion to approximately 30 degrees, extension limited to 20 degrees due to pain, bilateral lateral flexion to 30 degrees, right rotation to 30 degrees, and left rotation to 45 degrees.  The March 2005 VA examination report includes commentary by the examiner that the Veteran had poor concentration while performing range of motion testing, had some positive Waddel sign, and grossly positive straight leg raising while supine "indicating the patient may be faking some of these symptoms of straight leg raising, if not present during sitting, but present during the supine maneuvers."

The March 2005 VA examiner further noted objective findings of tenderness and spasms in the lower paraspinous regions, no neurologic problems, and 5/5 muscle strength.  The April 2003 and March 2005 VA examination reports note that the Veteran reported missing time from work due to his back disorder; however, he had never been ordered by a physician to remain in bed and miss work during the previous twelve month period.  The March 2005 examination report includes the diagnosis of back strain without evidence of intervertebral disc or radicular pathology.

VA outpatient treatment records reflect the Veteran's complaints of recurrent low back pain.  No chronic neurologic disorders are identified.  Chronologically, the Veteran's thoracolumbar spine was significant for the following orthopedic findings:

- normal range of motion (ROM) (March 2001);
- full ROM (June 2001); 
- denied musculoskeletal symptoms (June 2001);
- lower back pain with every movement but no gross deviation from midline, asymmetry or gross abnormality (August 2001);
- motion limited to 45 degrees due to pain (September 2001);
- forward flexion to 55 degrees, extension to 20 degrees, right lateral - flexion to 15 degrees, left lateral flexion to 20 degrees, right rotation to 10 degrees, and left rotation to 15 degrees (September 2001);
- normal ROM (October 2001);
- moderately tight paraspinals (October 2001);
- no abnormality of back other than lower thoracic back pain (January 2002);
- good ROM (February 2002);
- full ROM (March 2002);
- normal ROM (April 2002);
- within normal limits (WNL) (April 2002);
- reduced lumbar flexion (April 2002);
- back rotation and extension WNL (May 2002);
- moderate lumbar lordosis (August 2002);
- denial of musculoskeletal problems (September 2002);
- ROM of spine unimpaired (April 2003);
- unremarkable examination (August 2003);
- ROM well maintained and able to reach shoes without discomfort (December 2003);
- no pain with flexion or extension (February 2004);
- excessive lumbar lordosis, muscle spasm and ROM decreased 40 percent in all planes of motion (March 2004);
- low back pain resolved (May 2004);
- full ROM (October 2004); and
- full ROM (August 2005).

Thereafter, the Veteran's VA clinical records do not contain any significant findings related to the thoracolumbar spine.  Notably, the Veteran failed to report for VA examination in February 2009.

A September 2001 magnetic resonance imaging (MRI) report revealed central anular tear at L4-L5.  The Veteran had otherwise normal lumbar spine studies upon MRI and X-ray testing until March 2005, when mild decrease in disc space at L5-S1 was noted on X-ray examination and mild degenerative disc disease of the facet joints in the lower lumbar area was noted.  Electromyography (EMG) studies in February 2002 and May 2007 were negative.

In addition to the VA examiner's comments in March 2005, the Veteran's VA clinical records are replete with references to the Veteran's questionable clinical presentation.  In August 2001, a VA examiner commented that the Veteran was embellishing psychiatric symptoms.  In March 2002, a VA examiner commented that the Veteran displayed "chronic sxs of manipulativeness and malingering psychiatric sxs."

In April 2002, the Veteran was diagnosed with malingering during a VA inpatient admission.  VA examiners commented that the Veteran was "malingering for the purpose of procuring VA disability," and "as this patient's behavior within VA system becomes more and more bizarre and manipulative, there is growing suspicion that he is malingering - perhaps for financial gains through disability."  Another clinician commented that the Veteran was malingering for prescription medications and/or disability payments and/or lodging. 

Such a finding by a health care provider, which the Board finds has a well reasoned basis (based on a review of the evidence of record by the Board itself) provides highly probative evidence against the Veteran's claim.  Simply stated, in light of extensive litigation on this matter as well as based on this and other evidence of record, the Board makes the factual determination clear that the Veteran is, in fact, "malingering for the purpose of procuring VA disability".  Extensive evidence in the two box case supports this finding. 

For example, a September 2001 Physical Therapy Evaluation report notes that the Veteran was difficult to assess due to resistance of passive movements and inconsistencies throughout the evaluation.  In November 2001, the Veteran reported 9/10 pain but the examiner noted that the Veteran "does not display pain behavior at all."  In August 2002, the Veteran had complained of foot pain with all light touches, but the examiner noted that the Veteran did not flinch when his foot was touched while he was talking.  In March 2004, the Veteran was noted to have many complaints which did not follow a specific pattern.

Considering the previous rating criteria, the December 2001, April 2003, and March 2005 VA examination reports, as well as VA clinical records, do not describe the Veteran's low back disorder as severe.  There is no listing of the whole spine to the opposite side, there is no consistent marked limitation of forward bending in the standing position, there are no chronic postural abnormalities or ankylosis, there is no consistent loss of lateral motion with osteo-arthritic changes, and no severe limitation of lumbar spine motion.

Considering the amended rating criteria, the Veteran's disability does not meet the criteria for a 40 percent evaluation because the medical evidence does not show that his low back disorder is productive of ankylosis or forward flexion of the thoracolumbar spine to 30 degrees or less.

Although mild decrease in disc space at L5-S1 was noted upon examination in March 2005, the Veteran's range of motion findings throughout the entire appeal are significant only instances of forward flexion reduced to 45-55 degrees in September 2001, 75 degrees in December 2001, reduced lumbar flexion in April 2002, 60 degrees in April 2003, approximately 50 degrees in March 2004, and 30 degrees in March 2005.  Otherwise, the Veteran's range of motion was described as essentially normal in March 2001, June 2001, August 2001, October 2001, January 2002, February 2002, March 2002, April 2002, May 2002, April 2003, August 2003, December 2003, February 2004, October 2004 and August 2005.  There are no clinical findings since the VA examination in March 2005 despite extensive VA clinical records.

Overall, the significant evidence cited above undermines the current evaluation; let alone providing for an increased evaluation under any of the applicable diagnostic criteria for any time during the appeal period.

The Board acknowledges that the Veteran had 30 degrees of forward flexion on examination in March 2005.  This could potentially support a higher rating under DC 5292 (severe limitation of lumbar spine motion) or the current General Rating Formula for Diseases and Injuries of the Spine (flexion limited to 30 degrees or less).  However, it is the responsibility of a rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture that accurately reflects the elements of disability present.  38 C.F.R. §§ 4.1, 4.2.

In March 2005, the VA examiner noted that the Veteran had poor concentration, had a positive Waddell sign and was deemed to be "faking" some symptoms.  The commentary regarding "faking" was based upon inconsistent straight leg raising test responses.  The positive Waddell sign is indicative of possible non-organic or psychological component to low back pain.  See Waddell, et al. "Nonorganic Physical Signs in Low-Back Pain"; Spine (Phila PA 1976); 1980 Mar-Apr; 5(2): 117-125.  

In other words, the Board finds that the examination findings in March 2005 were questioned by the VA examiner himself.

Overall, the March 2005 finding of thoracolumbar flexion limited to 30 degrees is completely out of proportion and inconsistent with the numerous range of motion findings of record.  The other findings include lumbar flexion limited to 45-55 degrees in September 2001, 75 degrees in December 2001, reduced lumbar flexion in April 2002, 60 degrees in April 2003, approximately 50 degrees in March 2004, and 30 degrees in March 2005.  On 15 other occasions, the Veteran had no limitation of lumbar spine motion at all, and there are no clinical findings after March 2005.  In the context of this record, the single clinical finding in March 2005, which was questioned by the VA examiner, is an anomalous finding which is insufficient to support an award of an increased rating.

The Board further notes that the Veteran's VA outpatient treatment records are replete with questioning the validity of the Veteran's clinical presentation, showing findings of malingering for prescription medications and/or disability payments.  The Board finds that the isolated finding of 30 degrees of forward flexion in March 2005 does not support a higher rating still, particularly given the extensive history of essentially normal ROM findings reported in the clinical records.  Thus, this evidence is of diminished probative value and does not support an increased rating to 40 percent disabling under the old or revised criteria.

Additionally, the record does not reflect any instances of incapacitating episodes of IVDS which required bed rest prescribed by a physician and treatment by a physician.  The Veteran has occasionally described radicular leg pain, but there is no diagnosis of chronic neurologic manifestations of IVDS.  The EMG reports of record are negative, and the VA examiner in March 2005 found no evidence of intervertebral disc or radicular pathology.  As reflected in VA clinical records, the Veteran has more than intermittent relief of his low back symptoms.

As such, the Board finds that a rating greater than 20 percent is not warranted under either the prior rating criteria for IVDS which is severely disabling with recurring attacks and intermittent relief or the amended rating criteria for IVDS based on incapacitating episodes or by combining the chronic orthopedic and neurologic manifestations of IVDS.

In this regard, it is important to note that the Board finds the post-service medical records, as a whole, for reasons noted above, provides highly probative evidence against this claim, not only with regard to an increased evaluation, but with regarding to a finding that the current evaluation is warranted. 

Finally, the Board notes that consideration has been given to the Veteran's functional loss due to pain on motion, under the provisions of 38 C.F.R. §§ 4.40, 4.45 for all rating codes potentially applicable to the Veteran's disability.  DeLuca, 8 Vet. App. 202 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  Johnston, 10 Vet. App. at 85.  The Board finds that the effects of pain reasonably shown to be due to the Veteran's service-connected low back disorder are contemplated in the current 20 percent rating assigned to the condition.  There is no indication that pain, due to disability of the spine, has caused functional loss greater than that contemplated by the 20 percent evaluation assigned.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, supra.  

The Board acknowledges inadequacies in VA examination regarding this issue, but notes that the Veteran's failure to report for VA examination in February 2009 prevented VA from obtaining any further evidence on this matter.  Furthermore, the Board must also note that there is no specific medical evidence of record that the Veteran's range of motion findings are significantly worse with repetitive use.  The VA clinical records showing reduced range of motion were taken during exacerbations of disability.

Accordingly, under both the previous and revised rating criteria, the examination reports and clinical records obtained by VA only provide evidence against this claim.

In so holding, the Board has considered the Veteran's descriptions of constant low back pain, muscle spasm, limitation of motion and activity limitations.  Clearly, the Veteran is competent to describe such symptomatology.  In determining whether the Veteran's allegations are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 (1999) (observing that, in a case where the claimant was also a physician, and therefore a medical expert, the Board could consider the appellant's own personal interest).

In this case, the Veteran's VA clinical records are entirely inconsistent with his allegations of a greater level of lumbar spine disability.  On many indications, as delineated above, the Veteran's clinical findings have been entirely normal.  The medical personnel have questioned the Veteran's clinical presentations when he claimed to be symptomatic regarding several disabilities, which provides evidence tending to impeach the overall reliability of the Veteran's statements regarding the nature and extent of his disability (as well as all claims with the VA, including the claim made by the Veteran that he did not receive notice of the 2009 VA examination).  Overall, the Board places greater probative weight to the clinical findings of record as they are more reliable and consistent with the entire evidentiary record.  Based on the above evidence, the Board finds that a 20 percent rating is warranted during the entire period contemplated by this appeal; that is, from April 17, 2001.  Fenderson.

The Board is aware of the Veteran's complaints as to the effects of his service-connected disability on his activities of work and daily living.  In the Board's opinion, all aspects of the Veteran's thoracolumbar spine disability are encompassed in his 20 percent rating.  As the assigned schedular evaluation is adequate, there is no basis for extraschedular referral in this case.  See Thun v. Peake, 22 Vet. App. 111, 114-15 (2008).  The Board further observes that there is no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to the service-connected disability at issue, that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In conclusion, the Board finds that the preponderance of the evidence is against a disability rating greater than 20 percent for his thoracolumbar spine disability, under the old or new criteria, for any time during the appeal period.  There is no reasonable doubt to be resolved as to any question pertinent to this appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Here, the Veteran is challenging the initial evaluation assigned following a grant of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

Nonetheless, post-adjudicatory RO letters in October 2003 and June 2006 advised the Veteran of the types of evidence and/or information deemed necessary to substantiate his claim and the relative duties upon himself and VA in developing his claims.  He was specifically advised as to how VA determines disability ratings and effective date of awards.  Although additional notice was not required per Dingess, the RO provided additional notice to ensure complete development of the initial rating claim.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's STRs, his VA clinical records, his Social Security records and those private records which the Veteran authorized the RO to obtain on his behalf.  There are no outstanding requests to obtain any additional private medical records for which the Veteran has identified and authorized VA to obtain on his behalf.

The Veteran was also afforded several VA examinations to evaluate the current severity of his thoracolumbar spine disability.  The parties to the JMR determined that an additional examination was necessary due to an inadequate VA examination, which failed to address all questions posed by the Board in a February 2005 examination request.  

In February 2009, the Veteran failed to report for VA examination.  

Of record is an August 12, 2009, six months after the February 2009 VA examination was to be held, a "Contact Note" which provides as follows:  

The veteran came into the office to inquire about his appeal and stated he spoke with someone at the call center yesterday who told him that he failed to show up at an exam.  He was told by the call center person they would put a note in the system stating the veteran never received any notice of the exam and is willing to go.  A review of the MapD notes does not reflect any entry of that type.  The veteran stated he is willing to attend any and all exams deemed necessary and request it be re-scheduled.  

In December 2009, ten months after the VA examination was to be held, the Veteran requested a rescheduling of his VA examination based upon the premise that he never received an examination notice.

The Court has applied a presumption of regularity to all manner of VA processes and procedures.  See Woods v. Gober, 14 Vet. App. 214, 220 (2000).  Clear evidence is required to rebut the presumption of regularity.  Id.  See also Baldwin v. Brown, 13 Vet. App. 1, 6 (1999), Mindenhall v. Brown, 7 Vet. App. 271 (1994).

The record reflects that the February 2, 2009 notice of examination was sent to the Veteran's current address of record, and was not returned as undeliverable.  There is no evidence of record indicating that the February 2, 2009 notice letter was subject to irregular mailing practices.  The Board has considered the August 12, 2009 contact note and the Veteran's December 2009 statement but, in light of the letter sent to him notifying him of the examination, finds neither particularly probative of a finding that the Veteran had good cause for failing to report for the examination.  His statement that a call center person told him that they would put a note in the system stating that he was not notified of the examination does not add weight to his alleged reason for failing to report because the only evidence that he was not notified is, ultimately, his statements.  

Based on a history of factual inaccurate statements to his examiners, as cited above, the Board does not believe the Veteran's explanation as to why he did not attend the VA examination.  That is, the Board finds that the Veteran is not credible as to his explanation for failing to attend the VA examination (that he did not get notice).  

Neither the August 2009 note nor the December 2009 writing constitutes good cause for failing to appear at the examination.  Other than the alleged non-receipt of the examination notice, which the Board does not believe, the Veteran has not otherwise alleged any good cause for missing his VA examination.

A claimant has a duty to report for VA examination, and must accept the legal consequences for failing to report for good cause.  Turk v. Peake, 21 Vet. App. 565, 567 (2008).  In an original compensation claim, the consequences for failing to report of VA examination requires that the claim be adjudicated based upon the evidence of record.  38 C.F.R. § 3.655(b).  In this case, the Board finds that the Veteran received adequate notice of his VA examination, that his statement that he did not receive notice of this examination report is factually inaccurate, and that he failed to report without good cause.  

As a result of the Veteran's failure to report, any inadequacy of prior VA examinations are rendered moot and the claim must be adjudicated based upon the evidence of record.  38 C.F.R. § 3.655(b); Turk, 21 Vet. App. 565 (2008).  Furthermore, the Veteran has frustrated the Board's attempt to obtain compliance with the terms of the February 2005 remand and complete compliance has been rendered impossible.  Thus, there is no violation of the previous remand orders which can be remediated.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In short, no further attempt to examine the Veteran is warranted.  This is particularly true in light of the long history of this case, as cite above.  

Further, the Board finds that additional examinations will not provide a basis to grant this claim.  As the record makes clear, the Veteran is exaggerating (if not manufacturing) his complaints in order to obtain additional VA compensation (the medical evidence of record provides what can only be described as usually clear and unambiguous evidence on this point).  If another VA examination were to be held, there is no reason for the Board to believe that the Veteran will provide the examiner an accurate reports of his actual problem (if any currently exists).  The Board believes it must be particularly unambiguous on this point in light of the extensive litigation regarding this case. 

For the reasons expressed above, the Board finds that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

An evaluation in excess of 20 percent for a low back disorder is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


